DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed and preliminary amended on 01/10/2020 are pending and being examined. Claims 1, 19 and 20 are independent form.

Specification Objections
3.	 The disclosure is objected to because of the following informalities: On one side the specification discloses “a share buffer 304” in Fig.5 and Paragraph [0048]. On the other side, the specification discloses “a share butter” in Paragraphs [0040]-[0041]. It cannot be understood what is meant by “a share butter”. They should be spelling errors by the examiner’s best understanding. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 2-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claim 2, the claim recites the limitation "transmitting the face recognition model subjected to the initialization to a share butter; and transmitting the face recognition model subjected to the initialization from the share butter to the second operation environment for storing” in lines 5-8.  However, it cannot be understood what is meant by “a share butter” for one of ordinary skill in the art. It is not clear whether or not “a share butter” means “a share buffer” disclosed in Fig.5 of the specification. Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore, is rejected under 35 U.S.C. 112(b). Likewise, its dependent claims 3-8 are rejected for the same reasons and rationales as set forth in the rejection of claim 2.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Guttmann (US 2017/0154273, hereinafter “Guttmann”). 

Regarding claim 1, Guttmann discloses a method for processing data (the method and system for data transmission; see figs.6C-6E), comprising: obtaining a face recognition model stored in a first operation environment (obtaining “inference model”; see 1120 of fig.11 and para.89; see 660 of fig.6C and para.82 lines 23-26; a “memory unit”, see 210 of fig.5; “face recognition model” see, e.g., para.109 lines 21-27); and performing an initialization on the face recognition model in the first operation environment (wherein inference model may be generated when one scene information is received; see 1110[Wingdings font/0xE0]1120 of fig.11, 650 of fig.6C and para.82 lines 23-28; see para.173 lines 5-9), and transmitting the face recognition model subjected to the initialization to a second operation environment for storing (transmitting the inference model to an apparatus; see 200 of fig.6C and para.82 lines 23-33; see “memory” 210 of fig.2B; see para.173), wherein, a storage space in the first operation environment is greater than a storage space in the second operation environment (wherein cloud platform 400 may have a larger memory capacity than the apparatus; see para.174, lines 6-17).

Regarding claim 2, Guttmann discloses the method of claim 1, wherein, performing the initialization on the face recognition model in the first operation environment and transmitting the face recognition model subjected to the initialization to the second operation environment for storing comprise: performing the initialization on the face recognition model in the first operation environment, and transmitting the face recognition model subjected to the initialization to a share butter (a “shared memory”, see 410 of fig.4B); and transmitting the face recognition model subjected to the initialization from the share butter to the second operation environment for storing (transmitting the inference model to an apparatus; see 200 of fig.6C and para.82 lines 23-33; see “memory” 210 of fig.2B; see para.173), in which, the face recognition model is configured to perform face recognition processing on an image (“face recognition model” see para.109 lines 19-27).

Regarding claim 3, Guttmann discloses the method of claim 2, further comprising: receiving, by a terminal (see [smartphone] apparatus 220 of fig.2B and para.33), the face recognition model sent by a server (see [server] cloud platform 400 of fig.4B), storing the face recognition model in the first operation environment of the terminal (see memory 210 of fig.5), wherein, obtaining the face recognition model stored in the first operation environment (see memory 210 of fig.5) comprises: obtaining the face recognition model stored in the first operation environment when it is detected that the terminal is restarted (wherein inference model may be generated when one scene information is generated by the apparatus; see 1110[Wingdings font/0xE0]1120 of fig.11, 650 of fig.6C and para.82 lines 23-28; see para.173 lines 5-9).

Regarding claim 19, 20, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guttmann in view of Wang et al (US 2019/0236416, hereinafter “Wang”).

Regarding claim 4, Guttmann does not explicitly disclose, performing encryption processing on the face recognition model subjected to the initialization, and transmitting the face recognition model subjected to the encryption processing to the share buffer; and transmitting the face recognition model subjected to the initialization from the share buffer to the second operation environment for storing comprises: transmitting the face recognition model subjected to the encryption processing from the share buffer to the second operation environment for storing, and performing decryption processing on the face recognition model subjected to the encryption processing in the second operation environment. However, the feature of encrypting facial recognition data to transmit the Wang teaches: performing encryption processing on the face recognition model subjected to the initialization, and transmitting the face recognition model subjected to the encryption processing to the share buffer (encrypting the audiovisual data for facial recognition; see 100, 120, 130 of fig.1, and para.19 lines 5-8; see para.23 lines 1-3); and transmitting the face recognition model subjected to the initialization from the share buffer to the second operation environment for storing comprises: transmitting the face recognition model subjected to the encryption processing from the share buffer to the second operation environment for storing (sending the data to LSTM;  para.19 lines 5-8; see para.23 lines 1-3; see 570 of fig.5 and para.35 lines 13-19), and performing decryption processing on the face recognition model subjected to the encryption processing in the second operation environment (decrypting the data; see fig.6 and para. lines 1-12). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Wang into the teachings of Guttmann by performing encryption on the image data prior to transmitting the image data to another device, in order to send the data securely (Wang: para.35 lines 13-19).

Regarding claim 9, the combination of Guttmann and Wang discloses the method of claim 1, wherein, performing the initialization on the face recognition model in the first operation environment and transmitting the face recognition model subjected to the initialization to the second operation environment for storing comprise: performing the initialization on the face recognition model in the first operation environment, and : see 570 of fig.5 and para.35 lines 13-19).

Regarding claim 10-14, the differences between the claimed inventions and the method of the combination of Guttmann and Wang are obvious and belong to the common technical means. For one of ordinary skill in the art before the effective filling date of the invention, it would have been obvious to modify the method of the combination of Guttmann and Wang by performing the face recognition processing based on the security levels as recited in the claim since the those differences belong to the common technical means to improve the data processing efficiency in the field of facial recognition and enhance the security for data transmission (Guttmann, see para.4-5; Wang, see abstract).

Regarding claim 15, Guttmann does not explicitly disclose, dividing the face recognition model subjected to the initialization into at least two model data packets; and transmitting the at least two model data packets from the first operation environment to the second operation environment successively, and generating a target face recognition model according to the at least two model data packets in the second operation environment, as recited in the claim. However, in the same field of endeavor, Wang teaches, dividing the face recognition model subjected to the initialization into at Wang into the teachings of Guttmann by performing encryption on the image data prior to transmitting the image data to another device, in order to send the data securely (Wang: para.35 lines 13-19).

Regarding claim 16, the combination of Guttmann and Wang discloses the method of claim 15, wherein, transmitting the at least two model data packets from the first operation environment to the second operation environment successively comprises: transmitting the at least two model data packets from the first operation environment to a share butter successively, and transmitting the at least two model data packets from the share butter to the second operation environment (separately transmitting and processing the data from one device to another; see 100, 120, 130 of fig.1 and para.19; see para.23).

Regarding claim 17, the combination of Guttmann and Wang discloses the method of claim 16, wherein, dividing the face recognition model subjected to the initialization into the at least two model data packets comprises: obtaining space capacity of the share 

Regarding claim 18, the combination of Guttmann and Wang discloses the method of claim 15, wherein, transmitting the at least two model data packets from the first operation environment to the second operation environment successively and generating the target face recognition model according to the at least two model data packets in the second operation environment comprise: assigning a number to each model data packet, and transmitting each model data packet from the first operation environment to the second operation environment successively based on the number; and splicing each model data packet in the second operation environment according to the number, to generate the target face recognition model (separately transmitting and processing the data from one device to another; see 100, 120, 130 of fig.1 and para.19; see para.23).

11.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guttmann (US 2017/0154273, hereinafter “Guttmann”).

Regarding claim 5, Guttmann discloses the claimed invention except for “obtaining remaining storage space in the second operation environment”; and “transmitting the 

Regarding claim 6, Guttmann does not explicitly disclose: determining a security level of a face recognition instruction when the face recognition instruction is detected; performing the face recognition processing according to the face recognition model in the first operation environment when the security level is lower than a level threshold; and performing the face recognition processing according to the face recognition model in the second operation environment when the security level is higher than the level threshold, wherein, a security level of the second operation environment is higher than a security level of the first operation environment. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method of Guttmann by performing the face recognition processing based on the security levels as recited in the claim since the above differences belong to the common technical means to improve the data processing efficiency in the field of facial recognition and enhance the security for data transmission (Guttmann, see para.4-5).

Regarding claim 7, Guttmann discloses the method of claim 6, wherein, performing the face recognition processing according to the face recognition model in the first operation environment comprises: controlling a camera module to collect a first target image and a speckle image (2D/3D sensors for capturing 2D/3D image data and performing 3D facial recognition; see para.37, para.167), sending the first target image to the first operation environment, and sending the speckle image to the second operation environment; performing a calculation on the speckle image in the second operation environment to obtain a depth image, and sending the depth image to the first operation environment; and performing the face recognition processing on the first target image and the depth image by the face recognition model in the first operation environment (2D/3D sensors for capturing 2D/3D image data and performing 3D facial recognition; see para.37, para.167).

Regarding claim 8, Guttmann discloses the method of claim 6, wherein, performing the face recognition processing according to the face recognition model in the second operation environment comprises: controlling a camera module to collect a second target image and a speckle image (2D/3D sensors for capturing 2D/3D image data and performing 3D facial recognition; see para.37, para.167), and sending the second target image and the speckle image to the second operation environment; performing a calculation on the speckle image in the second operation environment to obtain a depth image; and performing the face recognition processing on the second target image and the depth image by the face recognition model in the second operation environment 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/11/2021